            Case MDL No. 2942 Document 416 Filed 06/05/20 Page 1 of 6



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

_____________________________________

In Re: COVID-19 Business Interruption :
Insurance Coverage Litigation         :               MDL NO. 2942
____________________________________:

    BRIEF IN SUPPORT OF MOTION FOR TRANSFER FOR COORDINATION OR
       CONSOLIDATION IN THE EASTERN DISTRICT OF PENNSYLVANIA

       Respondents Lansdale 329 Prop, LLC d/b/a Stove and Tap, 329 Mainland, LLC d/b/a Stove

and Tap, Lincoln Liquor LLC d/b/a Stove and Tap, 560 Wellington Square Associates LLC d/b/a

Al Pastor, and MilkBoy Center City LLC (collectively “Respondents”), which are plaintiffs in two

actions pending in the Eastern District of Pennsylvania,1 support all motions or requests to transfer

all actions to a single court for consolidation or coordination, pursuant to 28 U.S.C. §1407.

       All of the actions before the JPML relate to the current COVID-19 pandemic, and arise

from similar facts relating to the denial of business interruption coverage for insureds following

governmental orders closing non-essential businesses and directing individuals not involved in

providing essential services to stay at home for an indefinite period. Respondents’ actions, like

those brought by the other litigants, seek relief for business losses sustained due to the closures

mandated by governmental authorities.

       An integral part of insurance for many businesses is securing coverage for losses due to

business interruption. Respondents, like many businesses, obtained insurance that provided such

coverage, including for losses suffered when access to a business is closed or restricted as a result

of a governmental order, the so-called “Civil Authority” provision. And the JPML can take


1
 Lansdale 329 Prop, LLC, et al. v. Hartford Underwriters Ins. Co., et al., Civil Action No. 2:20-
cv-02034 (E.D. Pa.); MilkBoy Center City LLC v. The Cincinnati Casualty Co., Civil Action No.
2:20-cv-02036 (E.D. Pa.).
            Case MDL No. 2942 Document 416 Filed 06/05/20 Page 2 of 6



judicial notice of the fact that for some time period in 2020, governmental authorities in the vast

majority of states covering most of the population closed non-essential businesses and/or issued

unprecedented “stay at home” orders that have had the effect of shuttering their insureds’

businesses and inflicting massive economic losses for which they had wisely purchased insurance

coverage. As the plethora of cases brought before the JPML demonstrates, and as confirmed by

public statements by insurers and their representatives, insurance companies, as a group, appear to

be uniformly (and in many cases, pre-emptively) rejecting claims for business interruption or

business loss coverage, by asserting that closures due to the Covid-19 pandemic do not qualify for

compensation.

        For the reasons set forth below, Respondents favor the transfer of all of the related action

to a single federal district court and district judge, and further favor transfer of the related actions

to the Eastern District of Pennsylvania, rather than the Northern District of Illinois or Southern

District of Florida.

                Transfer of Cases to a Single Forum and Judge for Coordinated
                             or Consolidated Pre-trial Proceedings

        In the next few months, the determination whether blanket denials will stand will constitute

a life-or-death decision for many insureds. The issue is clearly joined, and warrants swift and

prompt resolution for which the survival of large parts of the economy, including many small

“mom and pop” businesses, depends. Therefore, Respondents support the §1407 motions or

responses to the extent that they request transfer to a single forum and judge.

        The pendency of cases against the same insurers in a multitude of judicial forums raises

the risk of inconsistent rulings on common issues. Moreover, to the extent that different insurers

have utilized common policy language, often drafted as model clauses by insurance industry

associations, raises the prospect that different courts could come to conflicting interpretations of


                                                   2
             Case MDL No. 2942 Document 416 Filed 06/05/20 Page 3 of 6



identical policy language. This result could seriously impair both businesses and insurers in their

ability to rationally assess, and insure against, critical risks. In fact, a failure to transfer these cases

to a single forum raises the risk that inconsistent interpretations of identical policy provisions could

unleash chaos and eliminate the predictability that is essential to effective planning and decision-

making for both insureds and their insurers, thereby further damaging the economy as it seeks to

recover from the sudden depression in economic activity.

        Moreover, there are now hundreds of cases pending in dozens of federal courts relating to

this matter. It would be very inefficient to require numerous judges to cover overlapping and in

some cases identical issues. This would overly burden the judicial system at a time when the

judicial system is struggle to manage cases because of the Covid-19 pandemic.

        In determining whether to grant any transfer motions, the Panel need not address the precise

manner in which the transferee court will manage the pretrial conduct of the transferred litigation,

as that determination is entrusted to the transferee court.2 Therefore, Respondents respectfully

submit that the proper question for the Panel is whether for future coordination or consolidation


        2
         The division of responsibilities between the Panel and the transferee court has long been
established:

        It is the province of the Panel to decide whether in the first instance the litigation
        should be transferred for coordinated or consolidated pretrial proceedings. It is the
        province of the transferee judge to determine whether and to what extent the pretrial
        proceedings should be coordinated or consolidated. We have repeatedly declined
        to attempt to determine in what way and to what extent the litigation should be
        coordinated or consolidated. From the very beginning we have left that
        determination to the discretion of the transferee judge.

In re Equity Funding Corp. of America Sec. Litig., 375 F. Supp. 1378, 1384 (J.P.M.L. 1973). See
also In re Republic Nat’l-Realty Equities Sec. Litig., 382 F. Supp. 1403, 1405-1406 (J.P.M.L.
1974) (“Nor do we accept the proposition that progress on the discovery of the asserted non-
common issues will be impeded by transfer. The transferee judge has the broad discretion to design
a pretrial program which will allow discovery on any unique issues to proceed concurrently with
discovery on the common issues.”)

                                                     3
            Case MDL No. 2942 Document 416 Filed 06/05/20 Page 4 of 6



would reduce the uncertainty and chaos that is so threatening to efforts to recover from the severe

economic consequences of this pandemic

   Transfer to the Eastern District of Pennsylvania is Preferable to the Northern District
                       of Illinois or the Southern District of Florida

       While all of the proposed forums have very competent and skillful jurists who could ably

handle this matter, Respondents respectfully suggest that the best forum for this massive litigation

is the Eastern District of Pennsylvania. The Eastern District of Pennsylvania has far fewer reported

pending civil cases (379) than the Northern District of Illinois (745), and is comparable to the

Southern District of Florida (371). The Eastern District of Pennsylvania also has a much shorter

time from filing to civil trial (19.6 months) compared to the Northern District of Illinois (36.7

months), and again is comparable to the Southern District of Florida (18.6). Moreover, the

Southern District of Florida continues to devote a large portion of its docket to felony criminal

matters (115), compared to the Eastern District of Pennsylvania (39) or the Northern District of

Illinois (42). Given the obligations of the Speedy Trial Act, that heavy criminal case load could

certainly interfere with the transferee judge’s ability to devote attention to this matter, which is

certainly recommended by the Manual for Complex Litigation, Fourth § 10.1 (“Fair and efficient

resolution of complex litigation requires at least that … the court exercise early and effective

supervision (and, where necessary, control”).

                    Efforts to Pursue Alternatives or Additional Avenues
                          for Efficient Processing of this Litigation

       Pursuant to the JPML’s April 21, 2020 Notice requesting information concerning

alternative or additional steps for proceeding, Respondents’ counsel has already reached out to

counsel, both in the Eastern District of Pennsylvania and elsewhere, including in state courts, to

explore the most efficient manner of proceeding. Now that several defense counsel have entered

their appearances, Respondents’ counsel are also prepared to engage in a dialogue with them to
                                                 4
            Case MDL No. 2942 Document 416 Filed 06/05/20 Page 5 of 6



address the best practices for efficient litigation. Respondents respectfully submit that the best

method to efficiently process this litigation would be for this Panel to make the selection of the

proper judge or judges for pretrial processing of all federal litigation concerning business

interruption claims arising from the Covid 19 pandemic. Under the circumstances, Respondents

do not currently believe this matter is appropriate for transfer pursuant to 28 U.S.C. § 1404, but

would be prepared to consider this in the future, if appropriate.

                                            Conclusion

       The JPML should transfer all cases for consolidation or coordinated proceedings to the

Eastern District of Pennsylvania, pursuant to 28 U.S.C. § 1407.



Dated: June 5, 2020                           Respectfully submitted,



                                              /s/ Mark R. Rosen
                                              BARRACK, RODOS & BACINE
                                              Daniel E. Bacine
                                              Mark R. Rosen
                                              Jeffrey A. Barrack
                                              Meghan J. Talbot
                                              2001 Market Street, Suite 3300
                                              Philadelphia, PA 19103
                                              Telephone: (215) 963-0600
                                              Fax: (215) 963-0838
                                              dbacine@barrack.com
                                              mrosen@barrack.com
                                              jbarrack@barrack.com
                                              mtalbot@barrack.com

                                                      -       and –


                                              Stephen R. Basser
                                              One America Plaza
                                              600 West Broadway, Suite 900
                                              San Diego, CA 92101

                                                 5
Case MDL No. 2942 Document 416 Filed 06/05/20 Page 6 of 6



                         Telephone: (619) 230–0800
                         Fax: (619) 230–1874

                         sbasser@barrack.com

                         Counsel for Respondents




                            6
